PER CURIAM.
We affirm the trial court’s order modifying a 1985 final judgment of dissolution and granting the former wife an increase in both alimony and child support. The order also requires the former husband to pay retroactive lump sum alimony and child support in excess of $15,000 within 120 days of the order. We reverse the time requirement for this lump sum payment because the record does not contain evidence indicating that the former husband has the ability to pay this large amount within such a short period. Neal v. Meek, 591 So.2d 1044 (Fla. 1st DCA 1991).
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and BLUE and LAZZARA, JJ., concur.